
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


FIFTH AMENDMENT TO THE
CAREER EDUCATION CORPORATION
1998 EMPLOYEE INCENTIVE COMPENSATION PLAN


        WHEREAS, Career Education Corporation (the "Corporation") has
established and maintains the Career Education Corporation 1998 Employee
Incentive Compensation Plan (the "Plan"), effective as of April 1, 1998, as
amended on July 29, 1998, February 17, 1999, January 24, 2000 and April 5, 2002;
and

        WHEREAS, the Corporation desires to further amend the Plan, to make
revisions recommended by management that are designed to ensure that the terms
of the Plan are in the best interests of the Corporation;

        NOW, THEREFORE, BE IT RESOLVED that, pursuant to the power and authority
reserved to the Corporation by Section 13.1 of the Plan, and pursuant to the
authority delegated to the Committee, the Plan be and hereby is amended,
effective May 19, 2003, in the following particulars:

I.

        Section 6.3(b) is amended to read as follows:

        "(b)    Option Price.    The Option Price per share of the Common Stock
purchasable under an Option shall be determined by the Committee in its sole and
absolute discretion; provided, however, that (i) the Option Price per share
shall not be less than the Fair Market Value per share on the date the Option is
granted and (ii) in the case of an Incentive Stock Option granted to an
individual who owns more than ten percent (10%) of the combined voting power of
all classes of stock of the Company, a corporation which is a parent corporation
of the Company or any subsidiary of the Company (each as defined in Section 424
of the Code), the Option Price per share shall not be less than one hundred ten
percent (110%) of the Fair Market Value per share on the date the Option is
granted."

II.

        The following shall be added to the Plan as Section 6.3(g):

        "(g)    Repricing.    Except for adjustments pursuant to Section 4.6,
the Option Price for any outstanding Stock Option granted under the Plan may not
be decreased after the date of grant nor may an outstanding Stock Option granted
under the Plan be surrendered to the Company as consideration for the grant of a
new Stock Option with a lower exercise price."

III.

        Section 8.1 is amended to read as follows:

        "8.1    General.    The Committee shall have the authority to grant
Restricted Stock under the Plan at any time or from time to time, either alone
or in addition to other Awards granted under the Plan. Subject to the terms of
Section 8.3, the Committee shall determine the persons to whom and the time or
times of which grants of Restricted Stock will be awarded, the number of shares
of Restricted Stock to be awarded to any Participant, the time or times within
which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards. The Committee may condition the grant of Restricted
Stock upon the attainment of specified performance goals by the Participant or
by the Company or an Affiliate (including a division or business unit of the
Company or an Affiliate) for or within which the Participant is primarily
employed or upon such other factors or criteria as the Committee shall
determine, subject to the terms of Section 8.3. The provision of Restricted
Stock Awards need not be the same with respect to any Participant."

--------------------------------------------------------------------------------

IV.

        Section 8.3(c) is amended to read as follows:

        "(c)    Duration of Restriction Period.    Except as provided in
Section 8.3(d) and Section 12.1(b): (i) in the case of a Restricted Stock Award
which is conditioned upon the attainment of specified performance goals by the
Participant or by the Company or an Affiliate (including a division or business
unit of the Company or an Affiliate), the Restriction Period shall be no shorter
than one year and (ii) in the case of a Restricted Stock Award which is
conditioned solely upon continuous employment of the Participant with the
Company or an Affiliate, the Restriction Period shall be no shorter than three
years. During the mandated one year or three year Restriction Period, as
applicable, the Committee may not waive the restrictions for all or any part of
such Award. Following the mandated Restriction Period described above, however,
the Committee may provide for the lapse of restrictions in installments and may
accelerate the vesting of all or any part of any Award and waive the
restrictions for all or any part of such Award."

V.

        Section 13.1 is amended to read as follows:

        "13.1    Amendments and Termination.    The Board may amend, alter or
discontinue the Plan at any time, but no amendment, alteration or
discontinuation shall be made which would impair the rights of a Participant
under a Stock Option, Stock Appreciation Right, Restricted Stock Award or
Deferred Stock Award theretofore granted without the Participant's consent. In
addition, no such amendment shall be made without the approval of the Company's
stockholders to the extent such approval is required by law or agreement, or if
the Common Stock is listed on a national securities exchange or quoted on
Nasdaq, to the extent such amendment is deemed to be material by such exchange
or by Nasdaq (as applicable).

        Subject to the above provisions, the Committee may amend the Plan at any
time provided that (a) no amendment shall impair the rights of any Participant
under any Award theretofore granted without the Participant's consent, and
(b) any amendment shall be subject to the approval or rejection of the Board.
The Committee may amend the terms of any Award or other Award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any Participant without the Participant's consent, reduce an Option
Price or shorten a Restriction Period.

        Subject to the above provision, the Board shall have authority to amend
the Plan to take into account changes in law and tax and accounting rules, as
well as other developments, and to grant Awards which qualify for beneficial
treatment under such rules without stockholder approval."

VI.

        Except as provided herein, the Plan shall remain in full force and
effect.

        IN WITNESS WHEREOF, the Corporation has caused this amendment to be
executed effective as of the May 19, 2003.

    CAREER EDUCATION CORPORATION
 
 
By:
/s/  JOHN M. LARSON      

--------------------------------------------------------------------------------

John M. Larson
President and Chief Executive Officer

--------------------------------------------------------------------------------



QuickLinks


FIFTH AMENDMENT TO THE CAREER EDUCATION CORPORATION 1998 EMPLOYEE INCENTIVE
COMPENSATION PLAN
